WILLS, J., concurring. Although I agree with the answers provided by the majority to the “certified question,” I concur for the reasons set forth in my concurring opinion in Pulaski Choice, L.L.C. v. 2735 Villa Creek, L.P., 2010 Ark. 91, 862 S.W.Sd 882. As stated therein, I do not believe that our rules or our case law contemplate this court’s acceptance of “certified questions” from the court of appeals under the circumstances of this case. I would accept and decide the entire case. Judicial economy is simply not promoted by answering the question posed and then remanding the matter to the court of appeals for further action. Accordingly, I concur. GUNTER, J., joins.